SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

451
KA 13-01329
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, LINDLEY, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

NORRIS E. BEASLEY, JR., DEFENDANT-APPELLANT.


LOTEMPIO & BROWN, P.C., BUFFALO (MICHAEL H. KOOSHOIAN OF COUNSEL), FOR
DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Thomas P.
Franczyk, J.), rendered April 12, 2013. The judgment convicted
defendant, upon a jury verdict, of criminal possession of a weapon in
the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed for reasons stated in the decision at suppression
court, and the matter is remitted to Erie County Court for proceedings
pursuant to CPL 460.50 (5).




Entered:   May 2, 2014                             Frances E. Cafarell
                                                   Clerk of the Court